PER CURIAM.
We are unable effectively to distinguish the facts of this ease from those of Hull v. Philadelphia, etc., Ry., 252 U. S. 475, 40 S. Ct. 358, 64 L. Ed. 670, an opinion which apparently was not brought to the attention of the trial court. It thus becomes necessary to reverse the judgment and remand for further proceedings. We express no opinion as to whether an amendment pursuant to the rule of the Kinney Case, 260 U. S. 340, 43 S. Ct. 122, 67 L. Ed. 294, can be allowed in the trial court, if now desired.